264 P.2d 770 (1953)
MARSHALL
v.
STATE.
No. A-11877.
Criminal Court of Appeals of Oklahoma.
December 16, 1953.
O.C. Lassiter, Tulsa, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., Lewis J. Bicking, County Atty., Tulsa County, Tulsa, for defendant in error.
POWELL, Presiding Judge.
Here the defendant was charged in the court of common pleas of Tulsa County with the unlawful possession of one-half pint of intoxicating liquor, with the intention to sell.
The possession of such quantity of liquor would not have been unlawful if for the personal use of the accused. Tit. 37 Ohio St. 1951 § 82; Thomas v. State, 70 Okla. Crim. 404, 106 P.2d 836. On trial the State would have been required to produce competent evidence tending to show such intent. But the accused entered a plea of guilty, and was by the Court fined $75, and costs, and sentenced to serve thirty days in the county jail. Appeal has been perfected to this court, but brief in support of the petition in error has not been filed.
We find no error in the record, and the case is affirmed.
JONES and BRETT, JJ., concur.